Citation Nr: 1533072	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shoulder disability (claimed as dislocated shoulder).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for left carpal tunnel syndrome.

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for right carpal tunnel syndrome.

7.  Entitlement to service connection for right carpal tunnel syndrome.
8.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a left ankle disability.

10.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to an increased rating in excess of 30 percent for asthma.

13.  Entitlement to an initial rating in excess of 10 percent, and in excess of 70 percent from July 28, 2014 for posttraumatic stress disorder (PTSD).

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

15.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a lumbar spine disability.

16.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2011 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, and San Diego, California, respectively.

The Veteran's service connection claims for a right shoulder condition, left and right carpal tunnel syndrome, and left and right ankle conditions were originally denied in a July 1993 rating decision.  This rating decision was not appealed, and thus became final.

The Veteran's service connection claim for a lumbar spine condition was originally denied in the August 2011 rating decision.  The Veteran did not appeal this rating decision specific to the lumbar spine condition, and thus became final.

The RO issued an August 2014 rating decision denying entitlement to service connection for lumbar spine degenerative disc disease.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2015.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the February 2015 NOD.

The RO issued an August 2011 rating decision denying entitlement to service connection for a bilateral hearing loss disability.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2012.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the March 2012 NOD.

The issues of entitlement to service connection for a right shoulder condition, sleep apnea, left and right carpal tunnel, left and right ankle conditions, whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a lumbar spine disability, and entitlement to an increased rating for asthma, PTSD, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1993 rating decision denying entitlement to service connection for multiple conditions is final.

2.  Evidence received after the July 1993 final decision, with respect to entitlement to service connection for a right shoulder condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  Evidence received after the July 1993 final decision, with respect to entitlement to service connection for left carpal tunnel syndrome, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

4.  Evidence received after the July 1993 final decision, with respect to entitlement to service connection for right carpal tunnel syndrome, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

5.  Evidence received after the July 1993 final decision, with respect to entitlement to service connection for a left ankle condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

6.  Evidence received after the July 1993 final decision, with respect to entitlement to service connection for a right ankle condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a right shoulder condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim for service connection for left carpal syndrome.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received to reopen the claim for service connection for right carpal syndrome.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  New and material evidence has been received to reopen the claim for service connection for a left ankle condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  New and material evidence has been received to reopen the claim for service connection for a right ankle condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Right Shoulder

The July 1993 rating decision denied entitlement to service connection for a right shoulder condition because there was no evidence of a current right shoulder disability or that such a condition was related to active service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current right shoulder disability or a link between the Veteran's current right shoulder condition and his active duty service.

The Veteran has provided private medical records documenting a diagnosis of degenerative acromioclavicular joint disease of the right shoulder.  This evidence suggests that the Veteran has a current right shoulder disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a right shoulder condition on appeal.

Left and Right Carpal Tunnel Syndrome

The July 1993 rating decision denied entitlement to service connection for bilateral carpal tunnel syndrome because the evidence of record did not show a current diagnosis of carpal tunnel syndrome.  The rating decision noted a December 1992 VA examination that found possible carpal tunnel syndrome, but that further testing would be required in order to confirm a diagnosis.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate both of these claims is competent evidence of current carpal tunnel syndrome.

The Veteran has provided private medical records documenting hand numbness, potentially indicative of carpal tunnel syndrome.  This evidence suggests that the Veteran may have a current diagnosis carpal tunnel syndrome.  As a result, it qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claims for left and right carpal tunnel syndrome on appeal.

Left and Right Ankle

The July 1993 rating decision denied entitlement to service connection for a left and right ankle condition because there was no evidence of a current left or right ankle disability or that such a condition was related to active service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate these claims is competent evidence of a current left or right ankle disability or a link between the Veteran's current left or right ankle condition and his active duty service.

The Veteran has provided private medical records documenting a diagnosis of bilateral Achilles tendinitis, including a July 2009 treatment note.  Accordingly, this evidence suggests that the Veteran has a current left and right ankle disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claims for a left and right ankle condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a right shoulder condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for left carpal tunnel syndrome is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for right carpal tunnel syndrome is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a left ankle condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a right ankle condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.



REMAND

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his sleep apnea.  As a result, the Board finds that an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).   

With respect to the Veteran's service connection claims for a right shoulder condition, left and right carpal tunnel syndrome, and a left and right ankle condition, the Board finds that appropriate VA examinations are warranted in order to provide a specific diagnosis of any current disability and determine the nature and etiology of any diagnosed disability.  Id.  The Board notes the December 1992 VA examination of record, however, finds that a new VA examination is necessary as the evidence suggests the Veteran has newly diagnosed conditions.

Increased Rating for Asthma, PTSD, and Tinnitus

A September 2014 rating decision increasing the Veteran's disability evaluation for PTSD from 10 percent to 70 percent identified VA treatment records from the Veterans Affairs Medical Center in Loma Linda, California, as evidence.  The record does not contain VA treatment records, and as a result, the Board finds that remand is necessary in order to fulfill VA's duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  As there is potential that the Veteran is receiving treatment for his asthma and tinnitus as well, the Board finds that these claims must also be remanded.



New and Material Evidence for a Lumbar Spine Disability

As previously discussed, a SOC was not issued with respect to whether new and material evidence has been submitted for the Veteran's service connection claim for a lumbar spine disability.  The Veteran did submit an appropriate notice of disagreement (NOD) after the August 2014 rating decision denying service connection for a lumbar spine condition on the basis of failure to submit new and material evidence.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Bilateral Hearing Loss Disability

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for a bilateral hearing loss disability.  The Veteran did submit an appropriate notice of disagreement (NOD) after the August 2011 rating decision denying service connection for a bilateral hearing loss disability.  The Board notes that the Veteran framed the argument as with respect to his bilateral tinnitus, however, went on to claim that the real problem was a loss of hearing.  The Board considers this an indication of disagreement with the decision to deny service connection for a bilateral hearing loss disability.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

Take appropriate steps to obtain any VA treatment records, to include VA treatment records from the VAMC in Loma Linda, California.  Document all steps taken to obtain the records in the file.

2.  Issue a Statement of the Case referable to whether new and material evidence has been submitted with respect to the Veteran's service connection claim for a lumbar spine condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

3.  Issue a Statement of the Case referable to the Veteran's service connection claim for a bilateral hearing loss disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

4.  Schedule the Veteran for a VA right shoulder examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current right shoulder disability.  Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current right shoulder disability.

b)  As to any right shoulder disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

5.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's claimed sleep apnea.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claim sleep apnea is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

6.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed bilateral carpal tunnel syndrome.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any currently diagnosed carpal tunnel syndrome, or relevant diagnosis.  Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis of carpal tunnel syndrome, or any related condition.

b)  As to any carpal tunnel or related disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

7.  Schedule the Veteran for a VA bilateral ankle examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current bilateral ankle disability.  Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current bilateral ankle disability.

b)  As to any bilateral ankle disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

8.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


